669 F.3d 927 (2011)
Jose Guadalupe PEREZ-FARIAS; Jose F. Sanchez; Ricardo Betancourt, and all other similarly situated persons, Plaintiffs-Appellants,
v.
GLOBAL HORIZONS, INC; Jane Doe Orian; Platte River Insurance Company; Valley Fruit Orchards, LLC; Green Acre Farms, Inc.; Mordechai Orian, Defendants-Appellees.
No. 10-35397.
United States Court of Appeals, Ninth Circuit.
December 5, 2011.
Matthew Geyman, Phillips Law Group PLLC, Seattle, WA, Lori Jordan Isley, Columbia Legal Services, Yakima, WA, Amy Crewdson, Columbia Legal Services, Olympia, WA, Joachim Morrison, Columbia Legal Services, Wenatchee, WA, for Plaintiffs-Appellants.
Brendan V. Monahan, Stokes Lawrence Velikanje Moore & Shore, Yakima, WA, Justo Gonzalez, Stokes Lawrence, PS, Seattle, WA, Matthew S. Gibbs, Los Angeles, CA, for Defendants-Appellees.
*928 Before: CLIFTON and N.R. SMITH, Circuit Judges, and KORMAN, Senior District Judge.[*]

ORDER
The petition for rehearing is granted. Our previous memorandum disposition, filed on August 17, 2011, and appearing at 2011 WL 3605687 (9th Cir. Aug. 17, 2011), is hereby withdrawn.
In light of the important and previously undecided state law issues this case presents, we are of the opinion that "it is necessary to ascertain the local law of [Washington] in order to dispose of [this case] and the local law has not been clearly determined...." Wash. Rev.Code § 2.60.020; see Parents Involved in Community Schools v. Seattle School Dist., No. 1, 294 F.3d 1084, 1085 (9th Cir.2002). Bearing in mind that certification saves time, energy, and resources, and helps build a cooperative judicial federalism, "we have decided to certify to the Supreme Court of Washington that [ ] question[s] of Washington law [are] involved in this case which may determine the cause and as to which there is no controlling precedent in the decisions of the Washington Supreme Court." Parents Involved, 294 F.3d at 1085 (internal quotation marks omitted).
Certification to the Supreme Court of Washington is made by separate order filed simultaneously with this order.
IT IS SO ORDERED.
NOTES
[*]  The Honorable Edward R. Korman, Senior District Judge for the U.S. District Court for Eastern New York, sitting by designation.